DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on December 20, 2021 and February 16, 2022 to the non-final Office action of December 15, 2021 is acknowledged.  The Office action on the currently pending claims 1, 4-8, and 17 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashkan A. Aminian (Reg. No.63,134) on February 16, 2022.
See next page→

Claim 1 Ln.14: “voltage across the --pair of-- leads”.
Claim 17 Ln.12: “voltage across the --pair of-- leads”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1 and 17, and at least in part, because claims 1 and 17 recite the limitations: 
(Claim 1): “wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed by the piston upon detonation of the first pyrotechnic ignitor or upon detonation of the second pyrotechnic ignitor”.
(Claim 17): “wherein the pair of leads extend through the shaft and across a path of the piston and are configured to be severed by the piston upon detonation of the pyrotechnic ignitor”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 17, are believed to render said claims 1 and 17, and all claims depending therefrom (claims 4-8) allowable over the prior art references of record, taken either alone or in combination.
In Applicant’s arguments filed on December 20, 2021, Applicant argues that the rejection made to previously pending dependent claim 3 (now amended into independent claims 1 and 17) was improper because absent impermissible hindsight, the combination of the Mathieu, DE 202015106793, and Kube references would not teach a pyrotechnic actuator with a piston that 
In the amendments filed on December 20, 2021, Applicant amended the claims in order to address the claim objections made in the previous Office action of December 15, 2021.  The claim amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Applicant further filed a terminal disclaimer on February 16, 2022 in order to address the double patenting rejection that was made in the previous Office action of 12/15/2021.  The terminal disclaimer was approved on February 16, 2022.  The double patenting rejection is hereby withdrawn.
Furthermore, in the European Search Opinion filed in the EPO on May 11, 2021, the search opinion states that claims 2 and 3 of the instant application are taught by paragraph [0041] of the DE 202015106793 reference.  However, when looking at paragraph [0041] and figures 1-2 of the DE 202015106793 reference, the piston (20) only severs the fusible conductor (11). In 
Finally, the Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835